DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (01/21/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

  Acknowledgements

3.	The Examiner undersigned would like to thank Atty. E. Abraham (Reg. No. 73, 399) for the new list of amendments provided and clearly stated remarks. 

3.1.	Upon entry, claims (1 -20) remain pending on this application, of which claims (1, 9 and 16) are the three (3) parallel running independent claims on record, being amended. 

Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the unresolved pending double patent () rejection. 

4.1.	Examiner considers that even with the amendments provided, the conflicting claims of the instant application, (being a child of 13/658807, now US Patent 10,645,398) are directed to the same scope, not patentably distinct from each other, also using very close/similar functional variations of the same. 

4.2.	For at least above reasoning the previously presented rejection under the double patent doctrine is maintained. See rejection section (5) for more details.

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

        Claim rejection
                                                
           Double Patent rejection

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,
225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA
1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418
F.2d 528, 163 USPQ 644 (CCPA 1969).



6.2.	Individuals associated with the filing and prosecution of the instant patent application
have a duty to disclose information within their knowledge as to other copending United
States applications which are "material to patentability" of the application in question. See
MPEP §2001.06(b) for more details.

6.3.	Claims (1, 9 and 16) of the instant Application (16/838549) is/are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims (1, 9 and 16) of the parent Applications (13/658807). Although the conflicting claims on record are not identical, they are not patentably distinct from each other, because the claims uses similar scope of the invention, and/or a similar variations of the same claim language. 

Instant Appl: 16/838549.
Reference: 13/658807 (US 10,645,398.)
Claim 1. A method comprising: determining, by a video decoder, whether lossless coding is enabled for a prediction unit (PU) based on a lossless coding flag in a picture parameter set associated with the PU; and in response to determining that lossless coding is enabled for the PU, computing, by the video decoder, predicted samples for the PU based on reference samples in the PU, using sample-based angular intra-prediction (SAP), in which the computing comprises: selecting a first pair of reference samples according to an intra-prediction angle and determining predicted samples based on linear interpolation of the first pair of reference samples; and decoding, by the video decoder, the PU based on the predicted samples. 
Claim 9. An apparatus comprising: a receiver configured to receive an encoded video frame; and a video decoder coupled to the receiver, the video decoder configured to decode the encoded video frame, to produce a decoded video frame, the video decoder comprising: one or more processors; and a non-transitory computer readable storage medium storing a program for execution by the one or more processors, the programming including instructions to: determine whether lossless coding is enabled for a prediction unit (PU) by analyzing a lossless coding flag in a picture parameter set associated with the PU; in response to determining that lossless coding is enabled for the PU, compute predicted samples of the PU based on reference samples in the PU using sample-based angular intra-prediction (SAP), in which the computing comprises: selecting a first pair of reference samples according to an intra-prediction angle; and determining predicted samples based on linear interpolation of the first pair of reference samples; and decode the PU based on the predicted samples. 
Claim 16. A method comprising: determining, by a video decoder, whether lossless coding is enabled for a prediction unit (PU) by analyzing a lossless coding flag in a picture parameter set associated with the PU; in response to determining that lossless coding is enabled for the PU, computing, by the video decoder, predicted samples for the PU based on reference samples in the PU, using sample-based angular intra-prediction (SAP), in which the computing comprises: selecting a pair of reference samples according to an intra-prediction angle; and determining predicted samples for the PU based on linear interpolation of the pair of reference samples; and decoding, by the video decoder, the PU based on the predicted samples. 


Claim 9. An apparatus comprising: a receiver configured to receive an encoded video frame; and a video decoder coupled to the receiver, the video decoder configured to decode the encoded video frame, to produce a decoded video frame, the video decoder comprising: one or more processors; and a non-transitory computer readable storage medium storing a program for execution by the one or more processors, the programming including instructions to: determine whether lossless coding is enabled for a prediction unit (PU) by analyzing a lossless coding flag in a picture parameter set associated with the PU; in response to determining that lossless coding is enabled for the PU, compute predicted samples of the PU based on reference samples in the PU using 




Claim 16. A method comprising: determining, by a video decoder, whether lossless coding is enabled for a prediction unit (PU) by analyzing a lossless coding flag in a picture parameter set associated with the PU; in response to determining that lossless coding is enabled for the PU, computing, by the video decoder, predicted samples for the PU based on reference samples in the PU, using sample-based angular intra-prediction (SAP), in which the computing comprises: selecting a pair of reference samples according to an intra-prediction angle; and determining predicted samples for the PU based on linear interpolation of the pair of reference samples; in response to determining that lossless coding is not enabled for the PU computing, by the video decoder, predicted samples for the samples of the PU using block-based angular intra-prediction; and decoding, by the video decoder, the PU based on the predicted samples.


        Claim objection

6.	Claims (1 -20) are objected to, but it may be considered for allowance by resolution of the double patent (DP) rejection on record; see section (6.1) for details.

       Prior Art citation

7.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure: 

7.1. Patent documentation:

US 9,451,254 B2		Joshi; et al.		H04N19/70; H04N19/117; H04N19/82; 
US 9,888,248 B2		Song; et al.		H04N19/61; H04N19/124; H04N19/44; 
US 10,645,398 B2		Zhou; et al.		H04N19/176; H04N19/11; H04N19/59; 

7.2. Non Patent Literature;

_ Improved intra angular prediction by DCT based interpolation filter; Matsuo; Aug-2012.
_ AHG22 - High level signaling of lossless coding mode in HEVC; Zhou; 2011.
_ High level signaling of lossless coding mode in HEVC; Zhou; 2011.
_ Modification of Intra prediction in HEVC. Matsuo; 2012. 
                 CONCLUSIONS

8.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.